Citation Nr: 1639451	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-43 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the left wrist, status post surgery (a left wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In January 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the January 2014 Board Remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  For the entire initial rating period from October 25, 2009, the left wrist disability has been manifested by symptoms of painful motion and swelling that are productive of noncompensable limitation of motion.

2.  For the entire initial rating period from October 25, 2009, the left wrist disability has not been manifested by ankylosis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a left wrist disability have not been met or more nearly approximated during any part of the initial rating period from October 25, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for a left wrist disability, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a left wrist disability, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  In this regard, in a May 2014 Report of General Information, the Veteran reported that there were no outstanding non-VA (private) treatment records pertaining to the left wrist disability.  See Stegall, 11 Vet. App. at 268.  VA also provided the Veteran with VA examinations in January 2010 and May 2014 (pursuant to the January 2014 Board Remand) to assist in determining the etiology and severity of the left wrist disability.  Regardless of the Veteran's contention that he did not get a proper VA examination in May 2014 (see August 2014 correspondence), and that the left wrist range of motion measurements were not measured with an appropriate device, as discussed below, the evidence, lay and medical, does not reveal that the left wrist disability has been manifested by ankylosis or limitation of motion that more nearly approximates ankylosis.  The VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's left wrist disability at the time of the examination; as such, the VA examinations, taken together, are adequate for VA purposes.  Accordingly, the Board finds that there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for a left wrist disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Initial Disability Rating for a Left Wrist Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.   

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran is in receipt of a 10 percent disability rating for the left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code 5215 from October 25, 2009 (the day after separation from active service).  The Veteran is right hand dominant.  Under Diagnostic Code 5215 (limitation of motion of the wrist), 10 percent disability ratings are warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  Diagnostic Code 5215 does not provide for a rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.

Throughout the course of the appeal, the Veteran has contended generally that an initial rating higher than 10 percent is warranted for the left wrist disability.  In the April 2010 Notice of Disagreement, the Veteran indicated that he had significantly decreased grip strength and had painful motion when opening a door knob.

During the January 2010 VA examination, the Veteran reported that he has lost range of motion but range of motion is improved compared to that before surgery.  Upon physical examination, range of motion testing reflected left wrist dorsiflexion at 55 degrees without pain, palmar flexion at 55 degrees with no pain, radial deviation at 12 degrees without pain, and ulnar deviation at 35 degrees with pain beginning at 35 degrees.  The VA examiner noted no deformity, edema, effusion, or increased heat or redness.  On repetitive motion, there was no additional loss of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.

Pursuant to the January 2014 Board Remand, the Veteran was afforded another VA examination of the left wrist in May 2014.  There, the Veteran reported swelling and pain on motion of the left wrist.  Upon physical examination, range of motion testing reflected left wrist dorsiflexion from at 65 degrees with pain beginning at 60 degrees, and palmar flexion at 70 degrees with pain beginning at 65 degrees.  There was no additional limitation in function of the left wrist following repetitive-use testing.  

After a review of all the evidence, both lay and medical, for the entire initial rating period from October 25, 2009, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the left wrist disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent rating is the maximum schedular disability rating under Diagnostic Code 5215 for the wrists, both major and minor.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated under any other diagnostic codes pertaining to the wrist - specifically, ankylosis under Diagnostic Code 5214.  The range of motion in the left wrist, as documented in the January 2010 and May 2014 VA examination reports, demonstrates that the left wrist disability has not been manifested by ankylosis or limitation of motion that more nearly approximates ankylosis.  The May 2014 VA examiner specifically noted that there was no left wrist ankylosis.  Rather, both the January 2010 and May 2014 VA examinations reflect near full range of motion in all relevant planes.  

The Board has considered whether a higher initial disability rating for the left wrist is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca, 8 Vet. App. at 202.  In this regard, there is no question that the Veteran's left wrist disability has caused pain and swelling, which have restricted overall motion.  The Veteran has reported left wrist pain upon motion; however, as noted above, even taking into account additional functional limitation due to pain, VA examination reports and treatment records indicate range of motion for the entire initial rating period that do not more nearly approximate ankylosis of the left wrist.  As mentioned above, to the extent that the Veteran contends that the May 2014 VA examination is inadequate because the range of motion measurements of the left wrist were obtained without the use of a specific device, the Board does note that a goniometer is defined as "indispensable" by VA regulations.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  Here, however, the Board finds that the failure to use a goniometer does not render the entire VA examination inadequate, particularly when the range of motion findings are considered with the Veteran's own statements and are considered consistent with other evidence of record.  Indeed, the Veteran has never been diagnosed with ankylosis of the left wrist at any VA examination or during any VA treatment, and the Veteran has not alleged a diagnosis of ankylosis of the left wrist or that the clinical findings that include range of motion testing show or more nearly approximate ankylosis.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In this case, the evidence of record, both lay and medical, does not reveal ankylosis of the left wrist or a disability picture that more nearly approximates immobility and consolidation (ankylosis) of the left wrist.

Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the left wrist disability.  As such, the Board finds that a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 5214 (ankylosis of the wrist) for the left wrist disability.

Addressing the Veteran's contention that the left wrist disability results in decreased grip strength and weakness, in an October 2014 rating decision (following the May 2014 VA examination obtained pursuant to the January 2014 Board Remand), the Veteran was awarded a separate 10 percent disability rating for left upper extremity radiculopathy of the ulnar nerve.  The Veteran did not initiate an appeal as to the ulnar nerve left upper extremity radiculopathy; as such, that issue is not in appellate status and is not before the Board at this time.  In addition, the Veteran is already awarded service connection for residual surgical scars associated with the left wrist disability, and that issue is not in appellate status and not before the Board.  Further, the Veteran has not undergone a total left wrist replacement; therefore, Diagnostic Code 5053 does not apply.

In short, upon a complete review of the evidence, the Board finds that the Veteran is not entitled a higher initial rating for the left wrist disability.  Without evidence of ankylosis of the left wrist joint, there are no other rating criteria that would afford the Veteran an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board acknowledges the Veteran's statements that the left wrist disability warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of the service-connected left wrist disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a) (2015).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's left wrist disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required at any time during the initial appeal period.  The Veteran's symptoms of painful limitation of motion and swelling were considered when awarding the schedular rating for the left wrist disability under Diagnostic Code 5215 for the entire initial appeal period.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, stiffness, and tenderness to palpation.  As discussed above, painful limitation of motion is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  Particularly, these symptoms and functional impairment were considered when awarding the 10 percent schedular rating under Diagnostic Code 5215.  Therefore, the symptoms and/or manifestations and functional impairment related to the left wrist disability are fully contemplated and adequately compensated by the schedular rating under Diagnostic Code 5215 for the entire initial period on appeal.

In this case, the left wrist disability manifested symptoms and functional impairment including limitation of motion, pain, and swelling.  The Veteran also reported difficulty opening the door knob due to pain, which is indicative of the severity of the symptoms such as limitation of motion, pain, and swelling, thus providing additional evidence to assist in determining how much the Veteran's left wrist motion is limited, and the additional impairment caused by the left wrist disability, as allowed and instructed by DeLuca.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the left wrist disability symptoms and functional impairment that limits motion.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected left wrist disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with a left wrist disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the evidence does not suggest and neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected left wrist disability.  Indeed, the May 2014 VA examination report indicates that the Veteran is currently employed as a system manager, which is an administrative position that takes into account the Veteran's limitations with heavy lifting or carrying with his left wrist.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected left wrist disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence  

of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

An initial disability rating in excess of 10 percent for a left wrist disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


